DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    TOTAL MD ORTHOPEDICS AND NEUROSURGERY, LLC, a/a/o
                    SIMONE GIUNTA,
                        Appellant,

                                    v.

                    GEICO INDEMNITY COMPANY,
                             Appellee.

                              No. 4D21-2274

                              [June 22, 2022]

   Appeal of nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; John D. Fry, Judge; L.T. Case No. CONO
20-022075.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

   Drew Krieger and Edward K. Cottrell of Smith, Gambrell & Russell, LLP,
Jacksonville, for appellee.

PER CURIAM.

   The trial court sua sponte transferred venue without any showing that
plaintiff’s chosen venue was improper or that transfer was appropriate on
forum non conveniens grounds. This was improper pursuant to Advanced
Diagnostic Group v. Ocean Harbor Casualty Insurance Co., 321 So. 3d 772,
773 (Fla. 4th DCA 2021), where this Court recently reversed a group of
similar orders. Appellee has not filed an answer brief or shown any basis
to uphold the erroneous order.

   Accordingly, we reverse the order transferring venue and remand for
further proceedings.

   Reversed and remanded.

KLINGENSMITH, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2